DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (U.S. Publication 2013/0145106), hereinafter Kan in view of Deguillard et al. (U.S. Publication 2016/0306648), hereinafter Deguillard.

Referring to claim 1, Kan teaches, as claimed, a method for accessing an external storage that is not supported by an operating system of a host computer (see Fig. 3A, Host System) or an operating system of a network interface card (NIC) of the host computer, the method comprising: 

deploying a machine to execute over the OS (see Fig. 2, Standard OS Device Driver); 

deploying a third-party storage interface (see Fig. 3A, Embedded Vendor-Specific Command(s) 331) to execute on the machine; and 

configuring a driver (see Fig. 3A, Standard OS Device Driver 113) executing to direct storage access command to the external storage (see Fig. 3A, Storage Subsystem 120)  to the machine for the third-party storage interface to convert the storage access command from a first format (see Fig. 3A, Vendor-Specific) that is not supported by the external storage to a second format (see Fig. 3A, Standard Write Data Command) that is supported by the external storage, said storage access command in the second format directed to the external storage through a port (see Fig. 3A ).

Kan does not disclose expressly a storage access command through a port of NIC.

Deguillard does disclose a storage access (see Fig. 4, IOMMU 442) command through a port of NIC (see Fig. 4, NIC 24).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Deguillard’s NIC accessing storage into Kan’s interface accessing storage.

The suggestion/motivation for doing so would have been to allow remote access to storage.

As to claim 2, the modification teaches the method of claim 1, wherein the machine is a virtual machine (see Deguillard Fig. 4, VM1) executing over a hypervisor (see Deguillard Fig. 4, New Hypervisor 108) that executes on the NIC.  

As to claim 3, the modification teaches the method of claim 2, wherein the hypervisor is the OS of the NIC (operating system, see Deguillard Paragraph 9).  

As to claim 4, the modification teaches the method of claim 1, wherein the machine is a container (memory 414 that contain information, see Deguillard Paragraph 33).  

As to claim 5, the modification teaches the method of claim 1, wherein the port is a shared port of the NIC that is also used for purposes other than accessing any external storage (see Deguillard Fig. 4 NIC 24 and Line 420; Note, NIC connects to other NIC).  

As to claim 6, the modification teaches the method of claim 1, wherein the driver is an NVMe (non-volatile memory express) driver (see Kan Page 11, Claim 13, ‘non-volatile storage system’) and the storage access command is received at the NIC through a PCIe (peripheral component interconnect express) bus (PCI Express, see Kan Paragraph 5) that connects the NIC to the host computer.  

As to claim 7, the modification teaches the method of claim 1 further comprising configuring the third-party storage interface to use a hardware offload unit (HOU) (application-specific hardware, see Kan Paragraph 101) of the NIC to convert the storage access command.  

As to claim 8, the modification teaches the method of claim 1, wherein the HOU converts (translate, see Kan Paragraph 61; and translation layer, see Deguillard Paragraph 36) the storage access command by removing header data (Note, removing header data is a typical operation in network data unpacking) associated with a bus connected the NIC to the host computer.  

As to claim 9, the modification teaches the method of claim 1 further comprising configuring the third-party storage interface to convert the storage access command from a first format (see Kan Fig. 3A, Vendor-Specific) that is not supported by the external storage to a second format (see Kan Fig. 3A, Standard Write Data Command) that is supported by the external storage.  

As to claim 10, the modification teaches the method of claim 9 further comprising configuring the third-party storage interface to convert a reply (see Kan Fig. 3A, Return Status), from the external storage, to the storage access command from the second format to the first format.

As to claims 11-20, they are directed to a program to implement the method as set forth in claims 1-10.  Therefore, they are rejected on the same basis as set forth hereinabove.


Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Kagan et al. (U.S. Pub. 2015/0261720) discloses accessing remote storage devices using a Local Bus Protocol.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183